Citation Nr: 1820951	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  11-04 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for status post exploratory laparotomy.

2.  Entitlement to an initial compensable disability rating for a right side abdominal surgical scar condition (herein scar) prior to April 3, 2013 and in excess of 10 percent thereafter.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1975 to August 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The Veteran's status post exploratory laparotomy is primarily manifested by persistent daily diarrhea, abdominal and right lower quadrant pain and bloating/abdominal distension.

2.  Prior to April 3, 2013 the Veteran's scar was not shown to be painful or unstable, to have an area at least 39 square centimeters or to otherwise cause any disabling effects.

3.  From April 3, 2013 the Veteran's scar was not shown to be both painful and unstable, to have an area at least 39 square centimeters or to otherwise cause any disabling effects.


CONCLUSIONS OF LAW

1.  A disability rating in excess of 30 percent is not warranted for the Veteran's status post exploratory laparotomy.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.114, Diagnostic Codes 7319, 7326 (2017).

2.  Prior to April 3, 2013 a compensable disability rating is not warranted for the Veteran's scar.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2017).

3.  From April 3, 2013 a disability rating in excess of 10 percent is not warranted for the Veteran's scar.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Both Claims

Representative Contention

The Board initially acknowledges that in the Veteran's representative's February 2017 Informal Hearing Presentation it was stated that "[t]he last time the Veteran was examined and assessed for these two issues was in 2013, which is over five (5) years ago" and that "[w]e request that the Veteran be provided with current examinations for these two conditions, in order to assess changes to his scar, and the possibility that his enterocolitis may have aggravated another intestinal issue."

Initially, the representative's statement was vague in nature in that it generally referenced "changes to his scar" and "the possibility that his enterocolitis may have aggravated another intestinal issue."  The Veteran or his representative did not submit any additional evidence showing a change in condition nor was any specific allegation made that the Veteran's disabilities had worsened since the prior VA examination (and neither was otherwise shown by the evidence of record).  The representative appeared to premise the request for new VA examinations on the fact that the last VA examinations were "over five (5) years ago."  The Board notes that the mere passage of time does not require VA to provide a new VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  As such, the Board finds that new VA examinations are not warranted in this case.

Procedural History 

By way of background, the Veteran was initially granted entitlement to service connection for "Scar, Status Post Exploratory Laparotomy for Idiopathic Infection of the Omentum" in a June 1981 rating decision.  A 0 percent disability rating was assigned under Diagnostic Codes 7399-7326.  An April 2001 rating decision increased the assigned disability rating to 30 percent under the same diagnostic codes.  The accompanying codesheet listed the disability as status post exploratory laparotomy for idiopathic infarction of the omentum, with scar.  A September 2006 rating decision continued the assigned 30 percent disability rating and the accompanying codesheet listed the disability as status post exploratory laparotomy.  

The Veteran filed an increased disability rating claim on May 25, 2010, stating generally that he "want[ed] to request an increase in my [service-connected] condition."  A June 2010 rating decision continued the assigned 30 percent disability rating for status post exploratory laparotomy.  The rating decision also stated that entitlement to service connection for right side abdominal surgical scar was granted, with a 0 percent disability rating effective May 25, 2010.  As outlined, however, entitlement to service connection for a scar had already been previously granted.  

A subsequent December 2011 rating decision granted entitlement to service connection for impairment of rectal sphincter control as secondary to service-connected status post exploratory laparotomy.  A 60 percent disability rating was assigned, effective August 2, 2011.  The Veteran did not appeal the assigned disability rating or effective date.

A subsequent November 2013 rating decision granted entitlement to a total disability rating based on individual unemployability (TDIU), effective November 30, 2012.  The rating decision stated that "[e]ntitlement to [a TDIU] is granted  because evidence of record shows that you are unable to secure or follow a substantially gainful occupation as a result of your service-connected disability of 60 percent disabling for Impairment of rectal sphincter  control."  The Veteran did not appeal the assigned effective date. 

In a January 2016 rating decision, the AOJ granted an increased disability rating for the Veteran's scar to 10 percent, effective April 3, 2013, based on the scar being painful.  It was noted that this effective date was the "date entitlement arose in VA examination."  

II.  Status Post Exploratory Laparotomy 

Legal Criteria 

The Veteran's status post exploratory laparotomy is rated under Diagnostic Codes 7399-7326.  See 38 C.F.R. § 4.20 (2017) (stating that an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization and symptomatology are closely analogous); 38 C.F.R. § 4.27 (2017) (stating that unlisted disabilities rated by analogy are assigned a four digit diagnostic code with the first two numbers selected from the part of the rating schedule that most closely identifies the part or system of the body involved and then the last two digits of "99"); see also 38 C.F.R. § 4.27 (2017) (stating "if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen").

Diagnostic Code 7326 (Enteritis, chronic) instructs to rate as for irritable colon syndrome.  Diagnostic Code 7319 is for irritable colon syndrome.  Under this diagnostic code, a 0 percent disability rating is warranted for "Mild; disturbances of bowel function with occasional episodes of abdominal distress."  A 10 percent disability rating is warranted for "Moderate; frequent episodes of bowel disturbance with abdominal distress."  A 30 percent disability rating is warranted for "Severe; diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress."  A 30 percent disability rating is the highest available schedular disability rating under Diagnostic Code 7319.

Evidence

The Veteran was afforded a VA Intestines examination in June 2010.  The examination report noted that there was a history of diarrhea, with a frequency of four to six times daily and constancy noted as persistent.  Intestinal pain was also noted in the right lower quadrant, which was noted to be sharp and moderate and to occur weekly and last minutes.  A diagnosis was noted of status post exploratory laparoscopy.  It was noted that the Veteran was employed full time, that time lost from work in the last 12 month period was two weeks and that there were not significant general occupational effects or effects on usual daily activities.

As noted, a June 2010 rating decision continued the continued the assigned 30 percent disability rating for status post exploratory laparotomy.  The Veteran submitted a July 2010 notice of disagreement (NOD), but did not provide any specific statement regarding this disability.  A December 2010 statement of the case (SOC) was issued and the Veteran submitted a February 2011 VA Form 9 (Appeal to [the Board]).  The Veteran stated that "I still disagree with the opinion rendered by the examiner in which his opinion does not mention how these conditions have worsened in severity" and "[a]s of right now I am suffering from Irritable Bowel Syndrome and sphincter control."  No additional information was provided as to how specifically the Veteran's condition had worsened.  In an August 2011 statement, the Veteran referenced, without elaboration, that his condition was getting worse.  He also stated that "[t]he V.A. doctor determines that I sup[p]osed to be granted...30% for the surgery."  The Board notes that the Veteran has been in receipt of a 30 percent disability rating for his status post exploratory laparotomy throughout the appeal period (and since November 2000).  

An August 2011 Decision Review Officer (DRO) Conference Report noted that the Veteran "contends that current evaluation is not in keeping with the severity of his symptoms.  He claims that he needs to wear absorbent material to ameliorate the problem."  It was noted that the Veteran "wants to establish a new claim for loss of sphincter and bowel control due to service connected" status post exploratory laparotomy.  In an August 2, 2011 statement, the Veteran referenced filing a formal claim for service connection for impairment of sphincter control and stated that he used "absorbent material in order to control somewhat the condition."  As noted, a December 2011 rating decision granted entitlement to service connection for impairment of rectal sphincter control as secondary to service-connected status post exploratory laparotomy and assigned a 60 percent disability rating effective August 2, 2011.  The rating decision stated that "[a]n evaluation of 60 percent is assigned for extensive leakage and fairly frequent involuntary bowel movements," which is the criteria under Diagnostic Code 7332 (Rectum and anus, impairment of sphincter control).   
      
As part of that separate service connection claim, the Veteran was afforded a December 2011 VA examination.  A Rectum and Anus Conditions Disability Benefits Questionnaire (DBQ) was completed.  The DBQ noted a diagnosis of impairment of rectal sphincter control.  Under the medical history section it was noted that the Veteran reported during active service following an exploratory laparotomy in 1977 "he had problems defecating spontaneously associated with diarrhea [and] fecal leakage, and constipation sometimes" and that "[h]e says that he continued after the military service with these symptoms at home and at work, and that they are worse in the last two years."  It was also noted that the Veteran "claims that now he is very embarrassed because he has frequent bowel movements and spontaneous leakage and that needs to use a pad while at work and at home; he added that he changes the pad twice a day."  It was further noted that the Veteran reported "occasional bloating associated to the spontaneous [and] frequent bowel movements and involuntary leakage."  It was noted that the Veteran "claims he does not sports or exercise because he is afraid he will soil the underwear in spite of wearing a pad," that he "states that the house chores are usually done by his son because he feels weak and tired due to the frequent rectal leakage" and that "he infrequently does traveling because he is afraid he will soil the underwear in spite of wearing a pad."

Signs and symptoms were noted of impairment of rectal sphincter control as leakage necessitates wearing of pad and fairly frequent involuntary bowel movements.  It was noted that the Veteran's rectum or anus condition impacted his ability to work.  It was noted that the Veteran was employed full time, that time lost from work in the last 12 month period was five weeks and that the cause of work time lost was fecal incontinence and diarrhea.  Additional effects on usual occupation and resulting work problems, effects on occupational activities and effects on usual daily activities were noted in regards to the impairment of rectal sphincter control.  

Also of record is an October 2012 VA General Medical DBQ (which appears to not have been based on physical examination of the Veteran) that was obtained as part of a TDIU claim.  The opinion stated that the Veteran "had frequent bowel movements, fecal incontinence and urgency since 1977."  It was also noted that the Veteran "had serious problems of fecal leakage and diarrhea reason why he had to wear absorbent diapers" and that the Veteran "mentions that he felt uncomfortable after prolonged sitting because he had to wear diapers all day long."  Also referenced were an inability to lift heavy objects and problems with prolonged standing, which were noted to be a result of fecal leakage.  An opinion was provided that the Veteran "is able to obtain and secure a financially gainful light duty job of sedentary type with some precautions."

The Veteran was afforded a VA examination in April 2013.  A Rectum and Anus Conditions DBQ was completed.  A diagnosis was noted of impairment of rectal sphincter control and the medical history provided was substantively similar to the previously discussed December 2011 VA Rectum and Anus Conditions DBQ.  It was noted that he used a pad and changed it three times a day.  Signs and symptoms were noted of impairment of rectal sphincter control as leakage necessitates wearing of pad, extensive leakage and fairly frequent involuntary bowel movements.  It was noted that the Veteran's rectum or anus condition impacted his ability to work.  It was noted that the Veteran was unemployed since July 2012 and that the cause of work time lost was severe fecal incontinence and diarrhea.  Additional effects on usual occupation and resulting work problems, effects on occupational activities and effects on usual daily activities were noted in regards to the impairment of rectal sphincter control.  An opinion was provided that stated that "[t]he [V]eteran is not able to perform all his daily living activities up to date.  It is my opinion, that this service connected-condition produce severe impairment for a sustained gainful occupation, and renders him unemployable."  

Also of record is an April 2013 Intestinal Surgery DBQ.  A diagnosis was noted of explorative laparotomy.  It was noted under the medical history section that the Veteran "refers having persistent diarrhea episodes 5 times a day with constant abdominal crampy pain and bloating (i.e. abdominal distention) and weekly exacerbations of right lower quadrant...pain lasting several hours that is not relieved by daily use of" medication.  It was noted upon examination that there was diffused mild abdominal tenderness and also mild tenderness in the right lower quadrant area.  It was noted that continuous medication was required for control of the Veteran's intestinal condition.  Signs and symptoms attributable to intestinal surgery were noted of abdominal pain and/or colic pain, diarrhea and abdominal distension.  It was noted that the Veteran's intestinal surgery residuals did not impact the Veteran's ability to work.  
    
Also of record are VA treatment records dated throughout the appeal period.  These records did not specifically include treatment related to diarrhea or the Veteran's status post exploratory laparotomy, though there were notes that addressed fecal incontinence in March 2012, May 2012, November 2012 and January 2013.  In addition, various primary care notes dated throughout the appeal period included a review of systems section that had various checkboxes for different body systems.  Under the gastrointestinal section, negative was consistently marked and various checkboxes were consistently not marked, to include diarrhea and constipation.  

Also of record are Social Security Administration (SSA) records.  These reflected that the Veteran was awarded SSA disability benefits, that disability was found to have begun in February 2012 and that that the primary diagnosis was noted as other disorders of gastrointestinal systems and the secondary diagnosis was affective disorders.  Records obtained referenced the Veteran having impairment of rectal sphincter control and his use of absorbent materials.  A psychiatric evaluation included a statement from the Veteran that "'I stopped working because of my sphincter condition.'"  A Disability Report form listed as conditions that limited the Veteran's ability to work impairment of rectal sphincter control, diabetes and mental health disabilities.  

Analysis 

Upon review, the Board concludes that a disability rating in excess of 30 percent is not warranted for the Veteran's status post exploratory laparotomy.  The Board finds that the Veteran's status post exploratory laparotomy was primarily manifested by persistent daily diarrhea, abdominal and right lower quadrant pain and bloating/abdominal distension.  Under the applicable Diagnostic Code 7319, a 30 percent disability rating is warranted for "Severe; diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress."  The Veteran has been assigned a 30 percent disability rating throughout the appeal period.  Diagnostic Code 7319 reasonably considers the manifestations of the Veteran's status post exploratory laparotomy.  This is the highest schedular rating available under Diagnostic Code 7319.  As such, the Board concludes that a disability rating in excess of 30 percent is not warranted for the Veteran's status post exploratory laparotomy.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.114, Diagnostic Codes 7319, 7326 (2017). 

The Board notes that evidence of record indicated that the Veteran experienced fecal incontinence and that he used absorbent materials.  As noted, the Veteran separately applied for and was granted entitlement to service connection for impairment of rectal sphincter control.  He is in receipt of a 60 percent disability rating for this separate disability and was granted entitlement to a TDIU based on this disability.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App.  366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, based on the analysis above, the Veteran's increased disability rating claims is therefore denied.

III.  Scar

Legal Criteria 

The Veteran's scar is rated under Diagnostic Code 7804 (Scar(s), unstable or painful).  Diagnostic Code 7804 provides a 10 percent disability rating for one or two scars that are unstable or painful.  The accompanying Note (2) states that if one or more scars are both unstable and painful, to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.

Potentially additional applicable diagnostic codes include Diagnostic Code 7801, which as relevant applies to deep and nonlinear scars.  A 10 percent disability rating is warranted for a deep and nonlinear scar that is an area of at least six square inches (39 square centimeters) and higher disability ratings are awarded for larger scars.

Under Diagnostic Code 7802, as relevant, a 10 percent disability rating is warranted for a superficial and nonlinear scar that is of an area of at least 144 square inches (929 square centimeters).

In addition, Diagnostic Code 7805 instructs to "[e]valuate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code."  

Evidence

The Veteran was afforded a VA Scars examination in June 2010.  The examination report stated that a scar was located on the trunk, specifically on the right side of the abdomen.  It was noted that the Veteran "request[ed] increased disability compensation due to progression of" the scar.  The examination report stated "[n]o skin breakdown over scar and reports no pain."  Upon physical examination, it was noted that the scar had a maximum width of 1.5 centimeters and a maximum length of 22 centimeters.  It was noted that "[s]car is not painful; has no signs of skin breakdown; is deep; has no inflammation, no edema, or no keloid formation; has no other disabling effects."  It was noted that the scar had no significant effects on occupation and no effects on usual daily activities.

As noted, a June 2010 rating decision stated that entitlement to service connection for right side abdominal surgical scar was granted, with a 0 percent disability rating effective May 25, 2010.  In the Veteran's July 2010 NOD, the Veteran referenced his "abdominal surgical scar...which...has worsen."  No additional information was provided as to how specifically the Veteran's scar had worsened.  On the Veteran's February 2011 VA Form 9 he stated that "I still disagree with the opinion rendered by the examiner in which his opinion does not mention how these conditions have worsened in severity."  Again, no information was provided as to how specifically the Veteran's scar had worsened.  In an August 2011 statement, the Veteran stated that "[t]he V.A. doctor determines that I sup[p]osed to be granted 10% for the 8 inches scar."  No information was provided as to why a 10 percent disability rating was warranted.  He also referenced, without elaboration, that his condition was getting worse.
A December 2011 Rectum and Anus Conditions DBQ noted a diagnosis of impairment of rectal sphincter control.  It was noted that the Veteran had scars related to the diagnosed disability.  It was noted that none of the scars were painful and/or unstable and that the total area of related scars was not greater than 39 square centimeters.  Reference was made to the June 2010 VA scars examination report.  

An October 2012 VA General Medical DBQ included a statement that "Veteran without functional limitations secondary to his right side abdominal surgical scar."

The Veteran was afforded a VA examination on April 3, 2013 and a Scars DBQ was completed.  A diagnosis was noted of a right side abdomen scar.  Under the medical history section, it was stated that the Veteran "refers persistent pain [and] itching on right abdominal scar that is not relieved by daily constant use of" medication.  Upon physical examination, it was noted "mildly tender right abdominal vertical scar of 1.5 [centimeters times] 22 [centimeters]."  It was noted that there was one painful scar of the trunk.  It was noted that no trunk scars were unstable (with frequent loss of covering of skin over the scar) and that no scars were both painful and unstable.  The Veteran's scar was noted to be superficial and non-linear.  It was also noted to be deep and non-linear and to have an approximate total area of 33 centimeters (which is the product of 22 times 1.5).  It was noted that no scar resulted in limitation of function and that there was no other pertinent physical findings, complications, conditions, signs and/or symptoms associated with any scar.  It was noted that the Veteran's scar did not impact his ability to work.  

An April 3, 2013 Rectum and Anus Conditions DBQ noted a diagnosis of impairment of rectal sphincter control.  It was noted that the Veteran had scars related to the diagnosed disability.  It was noted that none of the scars were painful and/or unstable and that the total area of related scars was not greater than 39 square centimeters.

Analysis 

Upon review, the Board concludes that prior to April 3, 2013 a compensable disability rating is not warranted for the Veteran's scar.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2017).  Based on the evidence outlined above, the Board finds that prior to April 3, 2013 the Veteran's scar was not shown to be painful or unstable, to have an area at least 39 square centimeters or to otherwise cause any disabling effects.  

With respect to Diagnostic Code 7804, as noted, the June 2010 VA Scars examination report specifically noted that the Veteran's scar was not painful.  In addition, the December 2011 Rectum and Anus Conditions DBQ also noted that no scars were painful.  The June 2010 VA Scars examination report also noted that there was no skin breakdown, which appears similar to the definition of an unstable scar under Diagnostic Code 7804 Note (1) (frequent loss of covering of skin over the scar).  In addition, the December 2011 Rectum and Anus Conditions DBQ noted that there were no unstable scars.  As such, a 10 percent disability rating is not warranted under Diagnostic Code 7804 prior to April 3, 2013.  

Further, the size of Veteran's scar (1.5 centimeters by 22 centimeters) noted on the June 2010 VA Scars examination report was of an area of 33 square centimeters, which is less than the 39 square centimeters area required for a 10 percent disability rating under Diagnostic Code 7801 and the 144 square centimeters area required for a 10 percent disability rating under Diagnostic Code 7802.  Also, no additional disabling effects related to the scar were documented by the evidence of record and thus a compensable disability rating is also not warranted pursuant to Diagnostic Code 7805.  As such, a 10 percent disability rating is not warranted under Diagnostic Codes 7801, 7802 or 7804 prior to April 3, 2013.

The Board also concludes that from April 3, 2013 a disability rating in excess of 10 percent is not warranted for the Veteran's scar.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2017).  Based on the evidence outlined above, the Board finds that from April 3, 2013 the Veteran's scar was not shown to be both painful and unstable, to have an area at least 39 square centimeters or to otherwise cause any disabling effects.  

With respect to Diagnostic Code 7804, the April 3, 2013 VA examination report noted the Veteran's scar to be painful.  This appears to be the earliest evidence of record during the appeal period, medical or lay, that described the Veteran's scar as being painful.  April 3, 2013 is therefore the earliest factually ascertainable date as to the presence of this symptom, which warrants the 10 percent disability rating under Diagnostic Code 7804 as granted by the AOJ as of that date.  As to a higher disability rating under Diagnostic Code 7804, the scar was specifically noted by the April 3, 2013 VA examination not to be painful and unstable, as would be required for a higher 20 percent disability rating.  As such, a disability rating in excess of 10 percent under Diagnostic Code 7804 is not warranted from April 3, 2013. 

In addition, the Veteran's scar was noted on the April 3, 2013 VA Scars examination report to be have an area of 33 square centimeters, which is less than the 39 square centimeters area required for a 10 percent disability rating under Diagnostic Code 7801 and the 144 square centimeters area required for a 10 percent disability rating under Diagnostic Code 7802.  Also, no additional disabling effects related to the scar were documented by the evidence of record and thus a compensable disability rating is also not warranted pursuant to Diagnostic Code 7805.  As such, a disability rating in excess of 10 percent is not warranted under Diagnostic Codes 7801, 7802 or 7804 from April 3, 2013.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App.  366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


In sum, based on the analysis above, the Veteran's increased disability rating claim is therefore denied.


ORDER

Entitlement to a disability rating in excess of 30 percent for status post exploratory laparotomy is denied.

Entitlement to a compensable disability rating for a right side abdominal surgical scar condition prior to April 3, 2013 and in excess of 10 percent thereafter is denied.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


